Citation Nr: 0526280	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-11 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a vascular disorder 
of the right leg.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1979 to January 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2005 decision, the Board denied four claims of 
service connection, and remanded the two on the cover page of 
this decision.  Upon the completion of additional development 
and RO fulfillment of remand directives, the remaining issues 
are ready for a decision.  


FINDINGS OF FACT

1.  The veteran's service medical records identify abnormal 
vascular system, varicose veins of the right leg, and post-
service VA treatment record found varicose veins of both 
legs.  

2.  The veteran sustained no additional disability as a 
result of some fault on the part of VA in providing that 
treatment.

CONCLUSIONS OF LAW

1.  Service connection for a vascular disorder of the right 
leg is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


2.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for a claimed right knee disorder have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) is considered prior to assessing the merits of 
the appeal.

The record contains September 2002 and January 2005 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The latter letter 
particularly told the veteran of information and evidence 
needed to substantiate and complete a claim of compensation 
under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received VCAA notification prior to 
the AOJ decision on appeal, and a January 2005 letter 
provided the appropriate substantive standard.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (holding that any 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, various issuances of the RO, including 
the two VCAA letters and a statement of the case, generally 
advised the veteran to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
RO obtained treatment records from the VA North Texas HCS, 
including a surgical report concerning the veteran's right 
knee.  The record also contains a February 2005 VA 
examination report that is sufficient for a decision on the 
appeal.  VA fulfilled its duties to the veteran to the extent 
possible given the particular circumstances of this case.  


Facts

	Vascular disorder of the right leg

The veteran's service medical records contain an April 1979 
entrance examination where all systems were noted as normal.  
An October 1980 treatment observed that the veteran had had a 
lifelong history of "vein" over patella, which swells up 
when standing.  The veteran had no pain or bleeding.  The 
assessor noted a slightly enlarged but not varicose vein of 
right thigh and knee.  A September 1980 periodical medical 
examination found that the veteran had an abnormal vascular 
system (varicosities etc.), and the assessor noted 
superficial varicose veins, right leg, not considered 
disqualifying.  

Post-service, an October 2000 Prime Clinic Progress Note from 
the VA North Texas HCS found bilateral lower leg 
varicosities, and no edema in the extremities.  On a July 
2002 VA Form 21-4138, the veteran asserted that she had had a 
vein removed from her leg in Puerto Rico by a private 
physician in 1985.  

	Right knee disorder

On a July 2002 VA Form 21-4138, the veteran asserted that she 
had surgery on her right knee at a VA medical facility.  
Since then, her knee had not been the same.  The veteran 
stated that she wore a tins [sic] unit to keep the pain under 
control, but her leg continued to swell and remained black 
and blue.  

Treatment records from the VA North Texas Health Care System 
indicate that in March 2000, the veteran complained that she 
had almost fallen due to her right knee.  Apparently she had 
slipped wearing rubber shower shoes.  On March 30, the 
veteran complained that her knee still popped and gave way.  
In May 2000, the veteran stated that her knee hurt only when 
she walked a lot.  

In October 2000, the veteran had right knee meniscus tear and 
was being seen by Ortho.  The veteran was to be scheduled for 
an arthroscopy.  On October 13, the veteran had an Ortho 
assessment due to lack of relief of her knee pain, and the 
assessor noted that an earlier MRI showed a minimal 
degenerative tear laterally.  A physical examination revealed 
that the veteran had medial joint line tenderness, and no 
laxity or effusion.  The veteran was adamant that something 
be done about her pain.  

In January 2001, the veteran was ambulating independently but 
with difficulty.  A January 8 note indicated that the veteran 
continued to complain of right knee pain with no specific 
injury.  The veteran was seen in the orthopedic clinic and 
was sent for an MRI, which showed a degenerative lateral 
meniscal tear, but nothing medially.  Most of the veteran's 
complaints were along the medial joint line.  The assessor 
noted that the veteran was advised of the risks and benefits 
of surgical intervention and accepted those risks and wished 
to proceed with arthroscopy at that time.  An examination of 
the extremities showed that the veteran had full active range 
of motion, and had no instability or effusion.  Positive 
medial joint line was tender.  The impression was internal 
derangement of the right knee.  

A January 12 Operative Report detailed that the veteran 
underwent a right knee arthroscopy, right partial medial 
meniscectomy, debridement of arthrofibrosis in the medial 
compartment, chrondroplasty of the medial femoral condyle, 
and chondroplasty of the medial tibial plateau.  The 
attending physician noted that there had been no 
complications.  The report described the surgical procedures 
in detail, and as for the disposition, it was noted that the 
veteran tolerated the procedure well and was taken to the 
recovery room in stable condition.  Postoperative diagnoses 
were:  (1) right knee medial femoral osteocondylar defect; 
(2) grade 3 changes at the medial tibial plateau; and (3) 
medial meniscal tear, horizontal cleavage.  

A January 25 Progress Note contains the veteran's report that 
her knee pain was significantly improved following surgery, 
as well as, specifically, her knee pain during ambulation and 
sitting.  The veteran stated she had had some swelling 
following the surgery, but that was markedly improved.  The 
veteran reported no erythema involving the right knee.  She 
had returned to work at a warehouse where she spent most of 
the day on her feet, although she was attempting to do more 
work sitting.  The veteran stated that she was not in active 
physical therapy program for range of motion.  

The assessor noted that he veteran was doing well, and he 
encouraged the veteran to progress to normal weight bearing.  
He stated that the veteran had been instructed in home 
exercise and stretching program for range of motion, and if 
that had not improved by the next follow-up, physical therapy 
would be consulted.  The attending physician noted that he 
wished to avoid further use of narcotics and acetaminophen, 
particularly in a hepatitis C patient.  

On February 15, 2001, approximately a month after surgery, 
the veteran returned to the VA clinic for a follow up 
appointment.  The attending physician's assistant noted that 
the veteran was doing well, and stated that she still had a 
little bit of swelling after being on her feet all day, as 
well as some pain at night.  The veteran was taking Naprosyn 
without relief.  The plan was to discontinue Naprosyn and 
start Indocin, and the veteran would ice and elevate her knee 
after work as needed.  

An April 20, 2001 Prime Urgent Care Note noted the veteran's 
complaints of her right knee locking up and slipping for the 
last two weeks.  The attending physician assistant noted that 
the veteran's knee had been stable until present.  The 
veteran denied any warmth, or swelling in the joint.  The 
assessment was symptoms suspicious of meniscal pathology.  An 
April 29 Ortho Note indicated that the veteran was doing well 
except for tenderness over one of the scope portal sites in 
the medial plateau area.  She stated that it caused her knee 
to give way when walking.  A physical examination showed no 
instability, and that the veteran was tender over the medial 
portal site with a proliferation of scar tissue.  The plan 
sought a Neoprene knee sleeve from orthotics, and for 
instruction in scar massage therapy techniques.  The veteran 
was to continue Indocin as needed, and would be dismissed 
from the Ortho Clinic.  

In January 2002, the veteran complained of left knee pain, 
and remote history of trauma to knee status post MVA was 
noted with the veteran's complaint that she had had 
intermittent swelling over the past several months.  On 
January 15, the veteran's right knee underwent an 
arthrocentesis.  

A January 18 Mental Health Psychosocial Assessment noted that 
the veteran's report that she had had surgery on her right 
knee a year earlier, and that there had been a complication 
with the surgery and her leg had to be drained.  A March 2002 
Interim Note indicated that the veteran sought clerical 
skills, because her knees bothered her too much in terms of 
standing while doing the warehouse type work she had 
performed in the past.  In terms of potential employment, the 
veteran stated that her severe knee problems limited her 
moving around for any great length of time.   

In a March 18 Mental Health note, the veteran reported that 
her leg pain was much less, and she was able to move around 
better.  Also, the veteran had been able to lose some weight, 
and it had helped with the leg pain.  In April 2002, the 
veteran moved slowly due to pain and swelling in the knee, 
and an assessor noted left knee edematous.  

A May 2002 Prime Urgent Care Note indicated that the veteran 
had bilateral knee pain, and wore a brace on each knee.  The 
plan was to continue medication, and attempt to get an ortho 
appointment moved up.  A June 2002 Ortho Follow Up Note 
indicated that the x-rays were unchanged from previous 
visits.  A physical examination of the veteran's knees found 
positive patella grind bilaterally.  The assessment was 
bilateral patellofemoral compartment syndrome.  The plan was 
to get a brace replacement, send the veteran to a 
Kinesiotherapy consult for instruction in quad and hamstring 
stretching and strengthening, change medication, and dismiss 
from ortho clinic because no surgical intervention was 
indicated.  

In July 2002, the veteran underwent consultation for a Tens 
Unit Trial, and complained that her knees swelled from time 
to time.  In August 2002, an Ortho Note indicated that the 
veteran complained her bilateral patellofemoral symptoms were 
exacerbated by sitting and trying to rise out of a chair; 
there were no significant changes in her symptoms since the 
last visit.  The plan was to continue wearing braces, KT 
exercises, medication, and dismiss from clinic.  

The veteran underwent a February 2005 VA examination.  The 
examiner recorded the history of the veteran's right knee 
problems, pre-surgery and post-surgery.  The examiner 
performed a physical examination, and rendered an impression 
of chondromalacia of the right knee, arthroscopic surgery 
with debridement of the lateral meniscus, chrondroplasty of 
the medial tibial plateau and the medial femoral condyle, 
chronic pain syndrome, and decreased range of motion of the 
right knee.

The examiner noted that he was to answer the query whether 
there was any evidence of negligence, lack of proper skill, 
or error in judgment of treatment at the VA hospital.  The 
examiner opined that the veteran had degenerative joint 
disease of the knee and had a chondroplasty, a rather 
standard procedure for the disease.  The examiner noted that 
it was not always successful.  From reading, however, the 
veteran's chart and operative note, the examiner noted that 
there was no evidence of negligence or lack of proper skill.  

Laws and Regulations

	Vascular disorder of the right leg

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

38 C.F.R. § 3.303 (b) provides in pertinent part that with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, no matter how 
remote, are service connected.  Particularly, this rule does 
not mean any manifestation of joint pain, any abnormality of 
heart action or heart sounds, any urinary findings of casts, 
or any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown: (1) 
Disability/additional disability, (2) That VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) That there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.

38 C.F.R. § 3.361(b) states that, to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.

Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C.A. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C.A. § 1703; (2) 
nursing home care furnished under 38 U.S.C.A. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.

Analysis

	Vascular disorder of the right leg

It is noted the AOJ initially denied the veteran's claim 
based on the theory that a vascular disorder pre-existed 
service and the record did not illustrate that the disability 
had been aggravated therein.  When the Board remanded the 
case, it asked the AOJ to apply a recent General Counsel 
opinion that addressed the presumption of soundness.  In a 
June 2005 supplemental statement of the case, the AOJ 
determined that the presumption of soundness was, in fact, 
warranted in this case because the veteran's entrance 
examination found that lower extremities and vascular system 
were within normal limits.  

Based on 38 C.F.R. § 3.303 (b), as well as resolving any 
doubt in favor of the veteran, the claim of service 
connection for a vascular disorder of the right leg is 
granted.  In this case, an in-service examination found 
vascular abnormality of the veteran's right leg, and 
specifically identified the presence of varicose veins of the 
right leg.  Post-service, a VA treatment record identified 
varicose veins of at least the right leg.  As such, the 
veteran's vascular disorder of the right is service 
connected.  Compare Savage v. Gober, 10 Vet. App. 488, 495, 
(1997), which decided that a veteran who had in-service 
treatment for a "back condition" and currently had 
arthritis (a chronic disease) needed medical evidence to 
provide a causal nexus between the veteran's in-service 
injury and his arthritis.  

	38 U.S.C.A. § 1151

In this case, it appears that the veteran contends that her 
right knee was negligently treated causing additional 
disability.  Notably, the veteran has not asserted that she 
did not consent to the arthroscopy, or that any consent was 
uninformed.  

No medical professional, however, has supported the veteran's 
theory.  Particularly, a February 2005 VA examiner opined 
that a review of the veteran's knee surgery and medical chart 
failed to reveal any lack of skill or negligence.  It is 
noted that the veteran had to return to a job shortly after 
knee surgery, which required a lot of standing (according to 
the veteran's statements).  The veteran is not competent to 
contend that she sustained additional right knee disability 
(eventually chondromalacia) due to the surgery.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Her unsupported lay 
opinions are insufficient to establish her claim.

Absent any indication in the record that the veteran 
sustained additional disability as a result of some fault on 
the part of VA in providing that treatment, the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
must be denied.












ORDER

1.  Entitlement to service connection for a vascular disorder 
of the right leg is granted.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right knee disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


